DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Nov 2, 1989

Walter J. Mikolinski, Jr., DATE:

Petitioner,
-~ Vem Docket No. C-83

The Inspector General. DECISION CR 52

DECISION NOT TO REVISE REOPENED DECISION

The Inspector General (the I.G.) petitioned to reopen and
revise my decision in this case. I reopened my decision
to consider the issues raised by the I.G. in his
petition. Both parties have submitted briefs. Based on
the arguments of the parties and on the applicable law, I
conclude that the I.G. has offered neither argument nor
new and relevant evidence which justifies revising my
decision in this case. Therefore, I decline to revise my
decision.

BACKGROUND

On December 9, 1988, the I.G. notified Petitioner that he
was being excluded from participating in Medicare and
State health care programs.’ The exclusion was based on
the suspension by the State of Massachusetts of
Petitioner's license to practice pharmacy. Petitioner
was advised by the I.G. that he would be excluded until

‘’ “state health care program" is defined by section

1128(h) of the Social Security Act to include any State
Plan approved under Title XIX of the Act (such as
Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
he regained his pharmacy license. Petitioner requested a
hearing. The parties agreed that the case could be
decided based on a stipulated record and on motions for
summary disposition. The parties filed stipulations and
briefs supporting their positions, and I conducted oral
argument. On August 8, 1989, I issued a decision in this
case.

I held that the I.G. had authority to impose and direct
an exclusion against Petitioner, pursuant to section
1128(b) (4) (A) of the Social Security Act. This
conclusion was based on my finding that Petitioner's
pharmacy license had been suspended by the Massachusetts
Board of Registration in Pharmacy (Pharmacy Board) for
reasons bearing on Petitioner's professional competence,
professional performance, or financial integrity.

I found that the length of the exclusion imposed and
directed against Petitioner by the I.G. was reasonable
insofar as it applied to Petitioner's participation as a
pharmacist in Medicare and Medicaid. However, I
concluded that the length of the exclusion was not
reasonable insofar as it applied to Petitioner's
participation in Medicare and Medicaid as a nursing home
operator, administrator, or employee.

This conclusion was premised on my finding that the
exclusion imposed and directed by the I.G. conditioned
Petitioner's eligibility for reinstatement as a
participant in Medicare and Medicaid on his regaining his
pharmacy license in Massachusetts. The terms of
Petitioner's license suspension conditioned restoration
of the license on Petitioner completing certain
continuing education courses and on his taking and
passing a pharmacy law examination with a grade of no
less than 75 percent. I concluded that these conditions
effectively made Petitioner's exclusion indefinite in
duration. While the conditions were reasonably related
to Petitioner's trustworthiness to render services as a
pharmacist, they bore no rational relationship to
Petitioner's trustworthiness to participate in Medicare
and Medicaid as a nursing home operator, administrator or
employee.

Therefore, I sustained the exclusion insofar as it
applied to Petitioner's participation in Medicare and
Medicaid as a pharmacist. I modified the exclusion
insofar as it applied to Petitioner's participation in
Medicare and Medicaid as a nursing home operator,
-3-

administrator, or employee to exclude Petitioner from
participating in that capacity for a two year period.

ANALYSIS

The I.G. now asserts that my decision is incorrect in two
respects and urges that I revise my decision accordingly.
First, the I.G. argues that, by law, exclusions imposed
and directed pursuant to section 1128 of the Social
Security Act apply to any item or service rendered by an
excluded party for which that party seeks reimbursement.
Therefore, according to the I.G., any exclusion imposed
and directed against Petitioner must apply equally to his
participation as a nursing home operator, administrator,
or employee as it does to his participation as a
pharmacist. Second, the I.G. asserts that my finding
that the length of the exclusion originally imposed
against Petitioner is unreasonable, insofar as it applies
to his participation as a nursing home operator,
administrator or employee, is not supported by
substantial evidence, and is, therefore, incorrect.

The I.G. premises his first argument on the language of
section 1862(e)(1) of the Social Security Act. That
section provides in relevant part that:

No payment may be made under this title with
respect to any item or service (other than an
emergency item or service) furnished --

(A) by an individual or entity during the
period when such individual or entity is
excluded pursuant to section 1128, 1128A,
1156, or 1842(j)(2) from participation in
the program under this title; ....

The I.G. argues that when an individual or entity is
excluded pursuant to section 1128 of the Social Security
Act, section 1862(e)(1) operates to require that that
individual or entity be barred from reimbursement for any
item or service that he may provide to a Medicare
recipient or Medicaid beneficiary. Thus, according to
the I.G., exclusion of Petitioner based on suspension of
his pharmacy license would, by law, require that he not
be reimbursed for items or services rendered as a nursing
home operator, administrator, or employee. The I.G.
asserts that section 1862(e)(1) prohibits the Secretary
from tailoring exclusions to apply to reimbursement for
specific items or services.
-4-

I disagree with the I.G.'s "all or nothing" reading of
section 1862(e)(1). The plain language of section
1862(e)(1) is that it bars reimbursement for items or
services where reimbursement has been excluded pursuant
to section 1128, Thus, the law does nothing more than
direct the Secretary to adhere to the terms of exclusions
imposed pursuant to section 1128.

A broader reading of section 1862(e) (1) would be
inconsistent with the language and intent of section
1128. The exclusion law is remedial and is intended to
protect the integrity of federally funded health care
programs from parties who have demonstrated by their
actions that they cannot be trusted to deal with program
funds or to treat recipients and beneficiaries of those
funds. Exclusions imposed and directed pursuant to
section 1128 must be tailored to accomplish this remedial
objective, in order to avoid having a punitive effect
which would be inconsistent with legislative intent. If
section 1862(e)(1) were read as categorically as is urged
by the I.G., it would necessarily result in exclusions
that are not rationally related to the remedial
objectives of section 1128.

The I.G. premises his second argument on the contention
that the record does not substantiate my conclusion that
an indefinite exclusion is unreasonable insofar as it
applies to Petitioner's participation in Medicare and
Medicaid as a nursing home operator, administrator, or
employee. The I.G. concedes that there exists at least a
"theoretical or hypothetical possibility that
[Petitioner] may, for an indefinitely prolonged period of
time, (or may never) be able to satisfy" the conditions
for reinstatement of his pharmacy license. Therefore,
the I.G. admits that it is at least possible that
Petitioner may never qualify for reinstatement as a
nursing home operator, administrator, or employee under
the terms of the the exclusion the I.G. originally
imposed and directed. However, the I.G. contends that
the record does not substantiate my conclusion that the
exclusion imposed and directed against Petitioner was
‘inreasonable as it applied to his participation as a
aursing home operator, administrator, or employee, in the
absence of evidence showing a likelihood that this
possibility may eventuate.

My conclusion that the exclusion originally imposed and
directed against Petitioner by the I.G. was unreasonable
as it applied to Petitioner's participation as a nursing
home operator, administrator, or employee, was based on
my finding that the conditions for reinstatement of
Petitioner's pharmacy license bore no rational
relationship to his trustworthiness to provide nursing
home items or services. The likelihood that Petitioner
might satisfy these conditions did not enter into my
analysis. Evidence as to that likelihood is not
relevant.

Therefore, the I.G.'s argument misses the point of my
decision. An exclusion which is premised on conditions
which are not rationally related to the remedial purpose
of the exclusion law is not a reasonable exclusion,
irrespective of the likelihood that these conditions will
be satisfied.

2 at oral argument of the parties' motions for
summary disposition, counsel for the I.G. stated that the
I.G. had intended the exclusion imposed and directed
against Petitioner to be limited in duration to two
years. Tr. at 57. Counsel for the I.G. suggested to me
that the appropriate course for me to take should I
conclude that the exclusion be premised on satisfaction
of conditions which potentially indefinitely prolonged
the duration of the exclusion would be to modify the
exclusion to be limited to two years or reinstatement of
Petitioner's pharmacy license, whichever occurred first.
Id. Counsel for the I.G. has offered me no explanation
for his change of position to his present assertion that
an indefinite exclusion was intended and is not
necessarily unreasonable.
-6-

CONCLUSION
Having considered the arguments offered by the parties, I

conclude that there exists no basis to revise the
decision entered by me in this case on August 8, 1989.

/s/

Steven T. Kessel
Administrative Law Judge
